Citation Nr: 1102528	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a 10 percent disability rating for 
hypertension. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from November 1984 to November 1988 and from January 2002 to June 
2007, and in the United States Navy from April 1991 to May 1996.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania, which assigned the Veteran's hypertension a 
noncompensable evaluation.  

In June 2010, the Veteran presented testimony in a personal 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A copy of the transcript has been associated 
with the claims folder. 

The issue of a rating in excess of 10 percent for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's hypertension has been manifested by a history of 
diastolic pressure predominantly 100 and requires continuous 
medication for control. 


CONCLUSION OF LAW

The criteria for a 10 percent, but not greater, disability rating 
for the Veteran's service-connected hypertension have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7101 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In correspondence dated in December 2007, February 2008, and July 
2008, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The July 2008 
letter informed the Veteran that in order to establish a higher 
rating, the evidence would need to show that his hypertension had 
increased in severity.  All of the notification letters also 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently 
readjudicated in a February 2009 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting 
that VA cured its failure to afford statutory notice to the 
claimant prior to an initial rating decision by issuing a 
notification letter after the decision, readjudicating the claim, 
and notifying the claimant of such readjudication in the 
statement of the case).

Concerning the matter of entitlement to a 10 percent disability 
evaluation for hypertension, given the favorable action taken 
below regarding the Veteran's claim, and the finding that the 
criteria for a 10 percent disability has been met throughout the 
course of the appeal, the Board finds that further discussion of 
VCAA is not required.  To the extent that the Board has awarded a 
10 percent disability rating, any error in the duties to notify 
him of the evidence necessary to substantiate claim and to assist 
in the development of her claim are harmless.  To the extent that 
further evidentiary development is necessary on the question as 
to whether the criteria for a rating in excess of 10 percent are 
met, the matter is addressed in the Remand below.  



Analysis

The Veteran essentially contends that a higher evaluation than 
his current non-compensable evaluation is warranted for his 
service-connected hypertension.  He asserts that, at a minimum, 
the criteria for a compensable evaluation for hypertension are 
met as he requires medication to control this disability.  

The Board notes that service connection for hypertension was 
initially granted in a June 1996 rating decision and a 
compensable evaluation was assigned.  That evaluation was in 
effect until January 1, 2002, when the Veteran served on active 
duty.  The RO then assigned a noncompensable evaluation effective 
July 1, 2007 upon his release from active duty.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Under Diagnostic Code 7101 [hypertensive vascular disease], a 10 
percent disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 160 
or more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent disability rating 
is warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; a 40 percent 
disability rating is warranted for diastolic pressure 
predominantly 120 or more; and a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In this case, the Veteran was not discharged from active duty 
until June 30, 2007, so he is not entitled to disability 
compensation until after that time.  

The record shows that during the applicable period, the Veteran's 
hypertension has met the criteria for a 10 percent evaluation 
(diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control).  The Veteran's service-connected 
hypertension was manifested by recent blood pressure readings of: 
136/79 mm/Hg in August 2007; 118/71 mm/Hg in September 2007; 
144/86 mm/Hg in November 2007; 146/91 mm/Hg, 143/92 mm/Hg, 145/92 
mm/Hg, 133/82 mm/Hg, 150/77 mm/Hg, and 128/81 mm/Hg in December 
2007; and 153/100 mm/Hg, 156/98 mm/Hg in March 2008.  He 
testified at his June 2010 hearing that he checked his blood 
pressure at home and the readings were 140/90 mm/Hg and 120/70 
mm/Hg range, and without medication his readings would be 170/110 
mm/Hg.  Additionally, the record shows that the Veteran is on 
continuous medication for his hypertension.  Therefore, the 
criteria for a 10 percent disability evaluation have been met 
during the period on appeal.  38 C.F.R. § 4.104, Diagnostic Code 
7101.


However, as noted in the Remand below, further evidentiary 
development is required before the matter of entitlement to a 
rating in excess of 10 percent is adjudicated.    


ORDER

A10 percent disability rating for the Veteran's service-connected 
hypertension is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

To the extent that the Veteran's contends that a rating in excess 
of 10 percent is warranted, he Veteran testified at his June 2010 
hearing that he was scheduled for an upcoming appointment in July 
2010 at the VA Medical Center in Leavenworth, Kansas for his 
hypertension.  

Because VA is on notice that there are records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159 (c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran was last afforded an examination for his hypertension 
in March 2008; it appears that his disability has increased in 
severity since that time.  He testified that he now takes three 
different medications for his hypertension while the March 2008 
examination report reflects that he took two medications to treat 
his disability.  On remand, he should be afforded an examination 
to determine the current severity of his disability. 

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all of the Veteran's outstanding 
treatment records from the VA Medical 
Center in Leavenworth, Kansas, to include 
those from a July 2010 appointment.   All 
efforts to obtain these records must be 
documented in the claims folder. 

2.	Schedule the Veteran for an examination to 
determine the current level of severity of 
his hypertension.  The claims folder and a 
copy of this Remand must be made available 
to the examiner who should indicate on the 
examination report that (s)he has reviewed 
the folder in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating hypertension.

3.	Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


